 


110 HRES 20 IH: Expressing the sense of the House of Representatives that the United States Postal Service should issue a postage stamp commemorating Juan Nepomuceno Seguin.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 20 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007
Mr. Gene Green of Texas submitted the following resolution; which was referred to the Committee on Oversight and Government Reform 
 
RESOLUTION 
Expressing the sense of the House of Representatives that the United States Postal Service should issue a postage stamp commemorating Juan Nepomuceno Seguin. 

 
Whereas Juan Nepomuceno Seguin was born October 27, 1806, in San Fernando de Bejar, New Spain (known today as San Antonio, Texas), and died on August 27, 1889; 
Whereas Juan Nepomuceno Seguin fought for the rights of all native Texans, despite constant threat of death, by opposing General Antonio Lopez de Santa Ana’s blatant disregard of the Mexican Constitution of 1824, which granted all citizens and subjects of Mexico their basic human rights; 
Whereas in 1835 Juan Nepomuceno Seguin sought to convene the first revolutionary meeting in protest of the devastating demands and actions of the government of General Antonio Lopez de Santa Ana; 
Whereas on October 24, 1835, Juan Nepomuceno Seguin was commended for his interception of vital documents sent to General Martin Perfecto de Cos, commander of the Mexican Army in Texas, and was appointed by the Commander in Chief of the Texas volunteer army, Stephen F. Austin, as the captain of a volunteer company of Hispanic farmers and ranchers; 
Whereas the Seguin family supplied the Texas volunteer army with cattle and crops from their ranch without compensation, and encouraged other Hispanic ranchers to do the same; 
Whereas Juan Nepomuceno Seguin fought in the Battle of Concepcion, which led to the occupation of the Mission San Antonio de Valero (commonly known as the Alamo); 
Whereas on December 9, 1835, Juan Nepomuceno Seguin was an active participant in the liberation of San Antonio, during which General Martin Perfecto de Cos surrendered and paroled his army by withdrawing it south of the Rio Grande; 
Whereas Juan Nepomuceno Seguin and the other volunteers in his company were among the 189 brave and heroic men who, on February 22, 1836, fell back to the reinforced battlements of the Alamo to which the Mexican Army under the command of General Antonio Lopez de Santa Ana laid siege; 
Whereas Juan Nepomuceno Seguin escaped the fate of the other defenders of the Alamo because Colonel William B. Travis sent him on an urgent mission to the town of Goliad to seek reinforcements from Colonel James W. Fannin on March 5, 1836, the day before the fall of the Alamo; 
Whereas Juan Nepomuceno Seguin, upon hearing of the fall of the Alamo, promptly raised a new company for the defense of Texas, and joined forces with General Sam Houston, commander of the remaining Texas volunteer army; 
Whereas Juan Nepomuceno Seguin was among the 750 Texans who defeated 1,500 soldiers of the Mexican Army near the confluence of Buffalo Bayou and the San Jacinto River, which led to the establishment of the Republic of Texas and, later, statehood for Texas; 
Whereas Juan Nepomuceno Seguin was an important political figure in both the Republic and the State of Texas, serving as mayor of San Antonio, senator in the Congress of the Republic of Texas, and judge of Wilson County, Texas; 
Whereas Juan Nepomuceno Seguin has been recognized by the State of Texas as a hero of its war for independence, and has been honored by the citizens of Walnut Spring, Texas, who renamed their town Seguin, Texas; 
Whereas all children in the United States, regardless of where they live, currently learn about Juan Nepomuceno Seguin, a historically significant Hispanic figure; and 
Whereas Juan Nepomuceno Seguin fought for freedom, justice, and dignity for all peoples: Now, therefore, be it 
 
That it is the sense of the House of Representatives that— 
(1)the United States Postal Service should issue a postage stamp commemorating Juan Nepomuceno Seguin; and 
(2)the Citizens’ Stamp Advisory Committee should recommend to the Postmaster General that such a postage stamp be issued. 
 
